TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 3, 2021



                                       NO. 03-19-00716-CV


                                 MFG Financial, Inc., Appellant

                                                  v.

              Paul Jason Hamlin and Tara Natalie Bertalan Hamlin, Appellees




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
      REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the trial court’s order denying appellant’s motion to dismiss under the

Texas Citizens Participation Act (TCPA) signed by the trial court on September 19, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the trial court’s order and remands the

case to the trial court for further proceedings consistent with the TCPA. The appellees shall pay

all costs relating to this appeal, both in this Court and in the court below.